Exhibit 10.5

MAPINFO CORPORATION

2005 STOCK INCENTIVE PLAN

1.     Purpose

The purpose of this 2005 Stock Incentive Plan (the "Plan") of MapInfo
Corporation, a Delaware corporation (the "Company"), is to advance the interests
of the Company's stockholders by enhancing the Company's ability to attract,
retain and motivate persons who are expected to make important contributions to
the Company and by providing such persons with equity ownership opportunities
and performance-based incentives that are intended to align their interests with
those of the Company's stockholders. Except where the context otherwise
requires, the term "Company" shall include any of the Company's present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the "Code") and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the "Board").

2.     Eligibility

All of the Company's employees and officers are eligible to receive options,
stock appreciation rights, restricted stock and other stock-based awards (each,
an "Award") under the Plan. Each person who receives an Award under the Plan is
deemed a "Participant".

3.     Administration and Delegation

(a)     Administration by Board of Directors

. The Plan will be administered by the Board. The Board shall have authority to
grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award in the manner and to the extent it shall deem expedient
to carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board's sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.



(b)     Appointment of Committees

. To the extent permitted by applicable law, the Board may delegate any or all
of its powers under the Plan to one or more committees or subcommittees of the
Board (a "Committee"). All references in the Plan to the "Board" shall mean the
Board or a Committee of the Board or the officers referred to in Section 3(c) to
the extent that the Board's powers or authority under the Plan have been
delegated to such Committee or officers.



(c)     Delegation to Officers

. To the extent permitted by applicable law, the Board may delegate to one or
more officers of the Company the power to grant Awards to employees or officers
of the Company or any of its present or future subsidiary corporations and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer shall be authorized to grant Awards to any "executive officer" of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) or to any "officer" of the Company (as defined by
Rule 16a-1 under the Exchange Act).



4.     Stock Available for Awards

(a)     Number of Shares

. Subject to adjustment under Section 9, Awards may be made under the Plan for a
number of shares of common stock, $.002 par value per share, of the Company (the
"Common Stock") equal to the sum of:



     (1)    400,000 shares of Common Stock;

     (2)     any shares of Common Stock reserved for issuance under the
Company's 1993 Stock Incentive Plan, as amended (the "1993 Plan"), that remain
available for issuance upon the adoption of this Plan by the Board;

     (3)     any shares of Common Stock reserved for issuance under the
Company's 2002 Stock Incentive Plan (the "2002 Plan") that remain available for
issuance upon the adoption of this Plan by the Board; and

     (4)     any shares of Common Stock subject to awards under the 1993 Plan or
2002 Plan which awards expire, terminate, or are otherwise surrendered, canceled
or forfeited (subject, however, in the case of Incentive Stock Options (as
hereinafter defined) to any limitations under the Code); provided, however, that
the maximum number of shares of Common Stock reserved for issuance under the
1993 Plan that may be issued under this Plan shall be 700,000 and the maximum
number of shares of Common Stock reserved for issuance under the 2002 Plan that
may be issued under this Plan shall be 1,000,000. If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Common Stock
not being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. Further, shares of Common
Stock tendered to the Company by a Participant to exercise an Award shall be
added to the number of shares of Common Stock available for the grant of Awards
under the Plan. However, in the case of Incentive Stock Options (as hereinafter
defined), the foregoing provisions shall be subject to any limitations under the
Code. Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.

(b)     Sub-limits

. Subject to adjustment under Section 9, the following sub-limits on the number
of shares subject to Awards shall apply:



     (1)     Section 162(m) Per-Participant Limit

. The maximum number of shares of Common Stock with respect to which Awards may
be granted to any Participant under the Plan shall be 200,000 per calendar year.
For purposes of the foregoing limit, the combination of an Option in tandem with
an SAR (as each is hereafter defined) shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder ("Section 162(m)").



     (2)

     Limit on Awards other than Options and SARS. The maximum number of shares
with respect to which Awards other than Options and SARs may be granted shall be
400,000.



(5)      Stock Options

(a)    General

. The Board may grant options to purchase Common Stock (each, an "Option") and
determine the number of shares of Common Stock to be covered by each Option, the
exercise price of each Option and the conditions and limitations applicable to
the exercise of each Option, including conditions relating to applicable federal
or state securities laws, as it considers necessary or advisable. An Option
which is not intended to be an Incentive Stock Option (as hereinafter defined)
shall be designated a "Nonstatutory Stock Option".



(b)     Incentive Stock Options

. An Option that the Board intends to be an "incentive stock option" as defined
in Section 422 of the Code (an "Incentive Stock Option") shall only be granted
to employees of MapInfo Corporation, any of MapInfo Corporation's present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Code, and any other entities the employees of which are eligible to receive
Incentive Stock Options under the Code, and shall be subject to and shall be
construed consistently with the requirements of Section 422 of the Code. The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or for any action taken by the Board pursuant to
Section 10(f), including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.



(c)     Exercise Price

. The Board shall establish the exercise price of each Option and specify such
exercise price in the applicable option agreement; provided, however, that the
exercise price shall not be less than 100% of the Fair Market Value (as defined
below) at the time the Option is granted.



(d)     Limitation on Repricing

. Unless such action is approved by the Company's stockholders: (1) no
outstanding Option granted under the Plan may be amended to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option (other than adjustments pursuant to Section 9) and (2)
the Board may not cancel any outstanding Option and grant in substitution
therefor new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled Option.



(e)     Duration of Options

. Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable option agreement;
provided, however, that no Option will be granted for a term in excess of five
years.



(f)     Exercise of Option

. Options may be exercised by delivery to the Company of a written notice of
exercise signed by the proper person or by any other form of notice (including
electronic notice) approved by the Board together with payment in full as
specified in Section 5(g) for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company following exercise either as soon as practicable or, subject to such
conditions as the Board shall specify, on a deferred basis (with the Company's
obligation to be evidenced by an instrument providing for future delivery of the
deferred shares at the time or times specified by the Board).



(g)     Payment Upon Exercise.

Common Stock purchased upon the exercise of an Option granted under the Plan
shall be paid for as follows:



     (1)     in cash or by check, payable to the order of the Company;

     (2)     except as the Board may otherwise provide in an option agreement,
by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

     (3)     when the Common Stock is registered under the Securities Exchange
Act of 1934 (the "Exchange Act"), by delivery of shares of Common Stock owned by
the Participant valued at their fair market value as determined by (or in a
manner approved by) the Board ("Fair Market Value"), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

     (4)     to the extent permitted by applicable law and by the Board, by (i)
delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or

     (5)     by any combination of the above permitted forms of payment.

(h)     Substitute Options

. In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company of property or stock of an entity, the Board may
grant Options in substitution for any options or other stock or stock-based
awards granted by such entity or an affiliate thereof. Substitute Options may be
granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Options contained in the other sections of
this Section 5 or in Section 2.



6.

    Stock Appreciation Rights.



(a)     General

. A Stock Appreciation Right, or SAR, is an Award entitling the holder, upon
exercise, to receive an amount in cash or Common Stock or a combination thereof
(such form to be determined by the Board) determined in whole or in part by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. SARs may be based solely on appreciation in
the fair market value of Common Stock or on a comparison of such appreciation
with some other measure of market growth such as (but not limited to)
appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.



(b)     Grants

. Stock Appreciation Rights may be granted in tandem with, or independently of,
Options granted under the Plan.



     (1)     Tandem Awards

. When Stock Appreciation Rights are expressly granted in tandem with Options,
(i) the Stock Appreciation Right will be exercisable only at such time or times,
and to the extent, that the related Option is exercisable (except to the extent
designated by the Board in connection with a Reorganization Event and will be
exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the Stock Appreciation Right will terminate and no longer
be exercisable upon the termination or exercise of the related Option, except to
the extent designated by the Board in connection with a Reorganization Event and
except that a Stock Appreciation Right granted with respect to less than the
full number of shares covered by an Option will not be reduced until the number
of shares as to which the related Option has been exercised or has terminated
exceeds the number of shares not covered by the Stock Appreciation Right; (iii)
the Option will terminate and no longer be exercisable upon the exercise of the
related Stock Appreciation Right; and (iv) the Stock Appreciation Right will be
transferable only with the related Option.



     (2)     Independent SARs

. A Stock Appreciation Right not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.



(c)     Exercise

. Stock Appreciation Rights may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.



7.

    Restricted Stock.



(a)     General

. The Board may grant Awards entitling recipients to acquire shares of Common
Stock, subject to the right of the Company to repurchase all or part of such
shares at their issue price or other stated or formula price from the recipient
in the event that conditions specified by the Board in the applicable Award are
not satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a "Restricted Stock Award").



(b)

     Limitations on Vesting.



(1)     Restricted Stock Awards that vest based on the passage of time alone
shall be zero percent vested prior to the first anniversary of the date of
grant, no more than 33-1/3% vested prior to the second anniversary of the date
of grant, and no more than 66-2/3% vested prior to the third anniversary of the
date of grant. Restricted Stock Awards that vest upon the passage of time and
provide for accelerated vesting based on performance shall not vest prior to the
first anniversary of the date of grant. This subsection (b)(1) shall not apply
to Awards granted pursuant to Section 10(i).

(2)     Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

(c)     Terms and Conditions

. The Board shall determine the terms and conditions of a Restricted Stock
Award, including the conditions for repurchase (or forfeiture) and the issue
price.



(d)     Stock Certificates

. Any stock certificates issued in respect of a Restricted Stock Award shall be
registered in the name of the Participant and, unless otherwise determined by
the Board, deposited by the Participant, together with a stock power endorsed in
blank, with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to the beneficiary designated, in a manner determined by
the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant's death (the "Designated
Beneficiary"). In the absence of an effective designation by a Participant,
"Designated Beneficiary" shall mean the Participant's estate.



(e)     Deferred Delivery of Shares

. The Board may, at the time any Restricted Stock Award is granted, provide
that, at the time Common Stock would otherwise be delivered pursuant to the
Award, the Participant shall instead receive an instrument evidencing the right
to future delivery of Common Stock at such time or times, and on such
conditions, as the Board shall specify. The Board may at any time accelerate the
time at which delivery of all or any part of the Common Stock shall take place.
The Board may also permit an exchange of unvested shares of Common Stock that
have already been delivered to a Participant for an instrument evidencing the
right to future delivery of Common Stock at such time or times, and on such
conditions, as the Board shall specify.



8. 

     Other Stock-Based Awards.



Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants ("Other Stock
Unit Awards"), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant's right to future delivery of
the Common Stock.

9.     Adjustments for Changes in Common Stock and Certain Other Events

.



(a)     Changes in Capitalization

. In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than an ordinary cash dividend, (i) the number and class
of securities available under this Plan, (ii) the sub-limits set forth in
Section 4(b), (iii) the number and class of securities and exercise price per
share of each outstanding Option, (iv) the share- and per-share provisions of
each Stock Appreciation Right, (v) the repurchase price per share subject to
each outstanding Restricted Stock Award and (vi) the share- and
per-share-related provisions of each outstanding Other Stock Unit Award, shall
be appropriately adjusted by the Company (or substituted Awards may be made, if
applicable) to the extent determined by the Board.



(b)

     Reorganization Events.



     (1)     Definition

. A "Reorganization Event" shall mean: (a) any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
of the Company is converted into or exchanged for the right to receive cash,
securities or other property or is cancelled, (b) any exchange of all of the
Common Stock of the Company for cash, securities or other property pursuant to a
share exchange transaction or (c) any liquidation or dissolution of the Company.



     (2)     Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards

. In connection with a Reorganization Event, the Board shall take any one or
more of the following actions as to all or any outstanding Awards on such terms
as the Board determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant's unexercised Options or other
unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the "Acquisition Price"), make or provide for a cash
payment to a Participant equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant's Options or other Awards (to
the extent the exercise price does not exceed the Acquisition Price) minus (B)
the aggregate exercise price of all such outstanding Options or other Awards, in
exchange for the termination of such Options or other Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof) and (vi) any combination of the foregoing.



      For purposes of clause (i) above, an Option shall be considered assumed
if, following consummation of the Reorganization Event, the Option confers the
right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in fair market value to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.

     To the extent all or any portion of an Option becomes exercisable solely as
a result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(x) shall lapse at the same rate as the Option would have become exercisable
under its terms and (y) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.

(3)     Consequences of a Reorganization Event on Restricted Stock Awards

. Upon the occurrence of a Reorganization Event other than a liquidation or
dissolution of the Company, the repurchase and other rights of the Company under
each outstanding Restricted Stock Award shall inure to the benefit of the
Company's successor and shall apply to the cash, securities or other property
which the Common Stock was converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award. Upon the occurrence
of a Reorganization Event involving the liquidation or dissolution of the
Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.



10.     General Provisions Applicable to Awards

(a)     Transferability of Awards

. Except as the Board may otherwise determine or provide in an Award, Awards
shall not be sold, assigned, transferred, pledged or otherwise encumbered by the
person to whom they are granted, either voluntarily or by operation of law,
except by will or the laws of descent and distribution or, other than in the
case of an Incentive Stock Option, pursuant to a qualified domestic relations
order, and, during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.



(b)     Documentation

. Each Award shall be evidenced in such form (written, electronic or otherwise)
as the Board shall determine. Each Award may contain terms and conditions in
addition to those set forth in the Plan.



(c)     Board Discretion

. Except as otherwise provided by the Plan, each Award may be made alone or in
addition or in relation to any other Award. The terms of each Award need not be
identical, and the Board need not treat Participants uniformly.



(d)     Termination of Status

. The Board shall determine the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, or the Participant's legal representative, conservator,
guardian or Designated Beneficiary, may exercise rights under the Award.



(e)     Withholding

. Each Participant shall pay to the Company, or make provision satisfactory to
the Company for payment of, any taxes required by law to be withheld in
connection with an Award to such Participant. Except as the Board may otherwise
provide in an Award, for so long as the Common Stock is registered under the
Exchange Act, Participants may satisfy such tax obligations in whole or in part
by delivery of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company's minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.



(f)     Amendment of Award

. The Board may amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option, provided that the Participant's
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.



(g)     Conditions on Delivery of Stock

. The Company will not be obligated to deliver any shares of Common Stock
pursuant to the Plan or to remove restrictions from shares previously delivered
under the Plan until (i) all conditions of the Award have been met or removed to
the satisfaction of the Company, (ii) in the opinion of the Company's counsel,
all other legal matters in connection with the issuance and delivery of such
shares have been satisfied, including any applicable securities laws and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Company may consider appropriate to satisfy the requirements
of any applicable laws, rules or regulations.



(h)     Acceleration

. Except as otherwise provided in Section 7(b), the Board may at any time
provide that any Award shall become immediately exercisable in full or in part,
free of some or all restrictions or conditions, or otherwise realizable in full
or in part, as the case may be.



(i)     Performance Conditions

.



     (1)     This Section 10(i) shall be administered by a Committee approved by
the Board, all of the members of which are "outside directors" as defined by
Section 162(m) (the "Section 162(m) Committee").

     (2)     Notwithstanding any other provision of the Plan, if the Section
162(m) Committee determines, at the time a Restricted Stock Award or Other Stock
Unit Award is granted to a Participant who is then an officer, that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee (as defined in Section 162(m)), then the Section 162(m) Committee may
provide that this Section 10(i) is applicable to such Award.

     (3)     If a Restricted Stock Award or Other Stock Unit Award is subject to
this Section 10(i), then the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following: (a)
earnings per share, (b) return on average equity or average assets with respect
to a pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) market share, (i) return on sales, assets,
equity or investment, (j) regulatory compliance, (k) improvement of financial
ratings, (l) achievement of balance sheet or income statement objectives, (m)
total shareholder return, (n) net operating profit after tax, (o) pre-tax or
after-tax income, (p) cash flow, or (q) such other objective goals established
by the Board, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, and (v) charges for restructuring and
rationalization programs. Such performance goals may vary by Participant and may
be different for different Awards. Such performance goals shall be set by the
Section 162(m) Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m).

     (4)    Notwithstanding any provision of the Plan, with respect to any
Restricted Stock Award or Other Stock Unit Award that is subject to this Section
10(i), the Section 162(m) Committee may adjust downwards, but not upwards, the
cash or number of Shares payable pursuant to such Award, and the Section 162(m)
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

     (5)     The Section 162(m) Committee shall have the power to impose such
other restrictions on Awards subject to this Section 10(i) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

11.

      Miscellaneous



(a)

     No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.



(b)

    No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.



(c)

     Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company's stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company's stockholders, but Awards previously granted
may extend beyond that date.



(d)

     Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time; provided that, to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company's stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); and provided
further that, without approval of the Company's stockholders, no amendment may
(i) increase the number of shares authorized under the Plan (other than pursuant
to Section 10), (ii) materially increase the benefits provided under the Plan,
(iii) materially expand the class of participants eligible to participate in the
Plan, (iv) expand the types of Awards provided under the Plan or (v) make any
other changes that require stockholder approval under the rules of the Nasdaq
National Market, Inc. In addition, if at any time the approval of the Company's
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval. No Award shall be made that is conditioned upon stockholder
approval of any amendment to the Plan.



(e)     Provisions for Foreign Participants

. The Board may modify Awards or Options granted to Participants who are foreign
nationals or employed outside the United States or establish subplans or
procedures under the Plan to recognize differences in laws, rules, regulations
or customs of such foreign jurisdictions with respect to tax, securities,
currency, employee benefit or other matters.



(f)     Governing Law

. The provisions of the Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law.



